Citation Nr: 1806590	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  16-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to November 13, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  He served in the Republic of Vietnam and was awarded the Air Medal with V device, the Army Commendation Medal with V device, and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for PTSD with depression.  In November 2015, the RO increased the rating for the service-connected psychiatric disability from 70 percent to 100 percent, effective November 13, 2015.  


FINDING OF FACT

In a June 2017 written statement, the Veteran withdrew the appeal from the denial of a rating in excess of 70 percent for PTSD prior to November 13, 2015.  


CONCLUSION OF LAW

The issue on appeal has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 written statement, the Veteran stated that he "would like to drop any and all appeals at this time."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of a rating in excess of 70 percent for PTSD prior to November 13, 2015.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The issue on appeal has been withdrawn and is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


